Citation Nr: 0839969	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-27 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2006 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Detroit, Michigan.
			
The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in a July 2008 VA For 21-4138 the veteran waived the right to 
have this evidence reviewed in the first instance by the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The veteran separated from his final tour of active 
service in August 1967 and did not file a claim of 
entitlement to service connection for multiple myeloma within 
a year from discharge.
2. Correspondence received by the RO on September 7, 2005 
requests entitlement to service connection for multiple 
myeloma.
3. No communication prior to September 7, 2005, may be 
interpreted as an informal claim of entitlement to service 
connection for multiple myeloma. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 7, 
2005, for the award of service connection for multiple 
myeloma have not been met. 38 U.S.C.A. § 5110, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A March 2006 rating decision granted a 100 percent rating for 
multiple myeloma. The veteran contends that he is entitled to 
an earlier effective date for this award of service 
connection. 
 
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2007). 
 
The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 
 
In the present case, the veteran separated from his final 
tour of active duty in August 1967. He did not raise a claim 
of entitlement to service connection for a psychiatric 
disability within a year from discharge. Rather, the veteran 
first raised a service connection claim for multiple myeloma 
on September 7, 2005. That claim was granted in a March 2006 
rating decision. The award was effective as of the date of 
claim. 
 
Again, because the veteran did not apply for service 
connection for multiple myeloma within one year of separation 
from service, an effective date back to the day following 
discharge is not possible. Instead, the appropriate effective 
date is the date of receipt of claim or the date entitlement 
arose, whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  As already 
discussed, a document received at the RO on September 7, 
2005, requests service connection for multiple myeloma.  
Thus, that date serves as the date of claim. 

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
September 7, 2005, date selected by the RO is the earliest 
possible effective date. The reason for this is that, if the 
entitlement arose prior to September 7, 2005, then the date 
of claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2). Any 
evidence showing that the entitlement occurred after 
September 7, 2005, would not entitle the veteran to an 
earlier effective date. 
 
The Board has also considered whether any evidence of record 
prior to September 7, 2005, could serve as an informal claim 
in order to entitle the veteran to an earlier effective date. 
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. 
38 C.F.R. § 3.155 (2007). 
 
The Board has reviewed the testimonial evidence to determine 
whether any communication submitted by the veteran indicates 
an attempt to apply for service connection for multiple 
myeloma. However, no testimonial document submitted prior to 
September 7, 2005, indicates an intent to pursue a claim of 
entitlement to service connection for this condition. A claim 
for VA benefits in 1982 was specifically restricted to a 
shell fragment wound in the veteran's right leg, for which 
the veteran was service connected in a May 1982 rating 
decision.  While the Board is cognizant and sympathetic to 
the veteran's arguments that he suffered from symptomatology 
related to his multiple myeloma prior to his September 7, 
2005 claim, there are no references anywhere in the record 
from that time that his multiple myeloma was related to 
service, or that a claim for compensation for multiple 
myeloma was otherwise being advanced. 
 
It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits. However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable. Here, 
the veteran's September 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for multiple myeloma was filed earlier 
than September 7, 2005. 38 C.F.R. § 3.157; Crawford v. Brown, 
5 Vet. App. 33 (1993).

In sum, the presently assigned effective date of September 7, 
2005, is appropriate and there is no basis for an award of 
service connection for multiple myeloma prior to that date. 
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990). 

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board acknowledges that the veteran was not provided with 
section 5103(a) notice concerning the effective date of a 
grant of service connection for his multiple myeloma..  
Despite the inadequate notice provided to the veteran, the 
Board finds no prejudice in proceeding with the issuance of a 
final decision, and further finds that any error in not 
providing a single notice covering all content requirements 
was, at most, harmless.  See 38 C.F.R. § 20.1102 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
was subsequently provided with content-complying notice 
concerning the effective date issue and given adequate 
opportunity to provide evidence and argument by the Dingess 
letter of July 2007.

Additionally, the purpose of § 5103(a) notice has been met 
when a claim for service connection is granted and an initial 
disability rating and effective date are assigned, because 
the claim has been substantiated.  As the veteran's claim for 
service connection for multiple myeloma was more than 
substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice 
had been served.  See Dingess v. Nicholson, 19 Vet.App. 473 
(2006).  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  


ORDER

Entitlement to an effective date prior to September 7, 2005, 
for the award of service connection for multiple myeloma is 
denied. 
 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


